 



Exhibit 10.1
SEPARATION AND MUTUAL RELEASE
AGREEMENT
     THIS AGREEMENT (“Agreement”) is made as of the 16th day of November, 2007,
by and between MARK B. PETERSON (“Executive”) and TOLLGRADE COMMUNICATIONS,
INC., a Pennsylvania corporation (the “Corporation”) (Executive and the
Corporation are referred to sometimes hereinafter individually as “Party” and
collectively as, the “Parties”).
W I T N E S S E T H:
     WHEREAS, Executive has served as its Chief Executive Officer for close to
three years; and
     WHEREAS, pursuant to that certain Employment Agreement dated as of May 31,
2005, as amended from time to time (the “Employment Agreement”), Executive
currently is employed by the Corporation as its Chief Executive Officer; and
     WHEREAS, the Executive’s employment with the Corporation has terminated
effective as of 4:00 p.m. on November 16, 2007 (the “Date of Termination”); and
     WHEREAS, Executive is a member of the Board of Directors of the Corporation
(the “Board” or “Board of Directors”); and
     WHEREAS, the Executive will resign as a director of the Corporation
effective as of the Date of Termination as required in the Employment Agreement;
and
     WHEREAS, on and subject to the terms and conditions of this Agreement,
Executive and the Corporation desire to settle fully and finally all matters
between them, including, without limitation, any matters that relate to
Executive’s employment, the termination of that employment, or Executive’s
association with the Corporation generally, whether as an employee, director,
officer, shareholder or otherwise.
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, the Parties hereto, intending to be legally bound,
agree as follows:
     1. Termination/Resignation. Executive acknowledges that his employment with
the Corporation has terminated and hereby resigns his position as an officer and
director of the Corporation and any and all positions he holds with the
Corporation, its subsidiary companies, or any of its other affiliates, effective
as of the Date of Termination. From and after the Date of Termination, Executive
shall not make any statements or engage in conduct which would lead any person
or entity to believe that he is an employee, officer, director, consultant,
agent or other authorized representative of the Corporation or any of its
subsidiaries.
The Corporation acknowledges and agrees that the resignation of Executive
constitutes the termination of employment of an employee being voluntarily
terminated with the consent of the Corporation for purposes of the Corporation’s
1995 Long-Term Incentive Compensation Plan (as

 



--------------------------------------------------------------------------------



 



amended through January 24, 2002) and that, accordingly, all options to acquire
stock of the Corporation held by Executive which are vested as of the
Termination Date shall remain exercisable by Executive for a period of not less
than one year after the Termination Date.
     2. Separation Pay; Waiver of Notice and Cure Periods. The Corporation shall
pay to Executive as separation pay the following payments, to be paid on the
Termination Date, net of any applicable tax and other required withholdings:
(a) a sum equal to $31,013.47, which represents any unpaid portion of the
Executive’s full base salary for the period from the last period for which
Executive was paid to the Date of Termination and any vacation pay and other
cash entitlements accrued by Executive as of the Termination Date;
(b) a sum equal to two times the Executive’s base salary of $335,157, for a
total of $670,314; and
(c) a sum equal to $14,176, which represents two times the average annual cash
award received by the Executive as incentive compensation for the two calendar
years immediately preceding the Date of Termination.
The Parties also hereby agree to waive any notice and cure periods that may be
applicable under the Employment Agreement and further agree that the Date of
Termination shall be the date set forth in the recitals hereof.
     3. Employee Benefits, Corporation-Related Business Expenses and D&O
Coverage. The Executive’s termination shall be deemed to be a termination under
Section 4(c) of the Employment Agreement. The Corporation shall provide to or on
behalf of Executive all of the benefits and coverages (including outstanding
stock option agreements, welfare plan benefits (including medical insurance
coverage continuation), executive placement assistance, director & officer
indemnification and insurance, and any applicable tax gross-up payments) as may
be required pursuant to such a termination. As it relates to Section 7(e) of the
Employment Agreement, the Parties acknowledge and agree that Executive shall
remain on the Corporation’s medical benefits for the entire required time of
coverage, and as such, Executive will not be required to elect COBRA
continuation coverage during that period. Notwithstanding the foregoing, to the
extent the Corporation, in writing, reasonably requests Executive to so elect
COBRA continuation coverage during such two year period to enable the
continuation of medical benefits as required under the Employment Agreement, the
Executive shall timely do so. The Corporation shall also reimburse Executive for
any reasonable termination fees arising under any voice or data plan secured by
the Executive during his employment, which were used primarily for business
purposes and for any business expenses incurred by and not yet reimbursed to
Executive prior to the Termination Date.
     4. Return of Corporation Property. Executive agrees that he will promptly
return to the Corporation all property belonging to the Corporation and that he
will otherwise comply with the Corporation’s normal employment termination
procedures. By way of example only, the Corporation’s property includes, but is
not limited to, items such as keys, vehicles, credit cards, cell phones, pagers,
computers, all originals and copies (regardless of the form or format on which
such originals and copies are maintained) of all Corporation specifications and
pricing

2



--------------------------------------------------------------------------------



 



information, all customer lists and other customer-related information, all
supplier lists and other supplier-related information, computer discs, tapes and
other documents which relate to the business of the Corporation and/or its
customers and/or its suppliers.
     5. Standstill Provision. Through the second anniversary of the Date of
Termination, Executive and his Representatives (as defined below) shall not,
directly or indirectly, without the prior written consent of the Board:
(a) acquire or offer or agree to acquire, directly or indirectly, by purchase or
otherwise, more than five percent (5%) of any outstanding class of voting
securities or securities convertible into voting securities of the Corporation,
(b) propose to, or attempt to induce any other individual or entity to, enter
into, directly or indirectly, any merger, consolidation, business combination,
asset purchase (other than routine purchases in the ordinary course of business
of product offered for sale by the Corporation) or other similar transaction
involving the Corporation or any of its affiliates, (c) make, or in any way
participate in any solicitation of proxies to vote, execute any consent as a
Corporation shareholder, act to call a meeting of the Corporation’s
shareholders, make a proposal to be acted upon by the Corporation’s shareholders
or seek to advise or influence any person with respect to the voting or not
voting of any securities of the Corporation, (d) form, join or in any way
participate in a partnership, syndicate, joint venture or other “group” (as
defined under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)), with respect to any voting securities of the
Corporation or transfer Executive’s voting rights with respect to any securities
of the Corporation (by voting trust or otherwise), (e) otherwise act, alone or
in concert with others, to seek to control or influence the management, Board or
policies of the Corporation or seek a position on the Board, (f) disclose any
intention, plan or arrangement inconsistent with the foregoing, or (g) advise,
assist or encourage any other persons in connection with any of the foregoing.
If Executive has initiated any of the foregoing activities prior to the Date of
Termination, Executive shall cease, terminate and otherwise refrain from
conducting such activities and shall take any and all necessary steps to effect
the foregoing and any proposals made by Executive as a shareholder of the
Corporation on or before the Date of Termination, are hereby withdrawn. As used
herein, the term “Representative” shall include Executive’s employees, agents,
investment bankers, advisors, affiliates and associates of any of the foregoing
and persons under the control of any of the foregoing (as the term “affiliate,”
“associate” and “control” are defined under the 1934 Act). Executive also agrees
during such period not to request the Corporation or its representatives,
directly or indirectly, to amend or waive any provision of this Section 5
(including this sentence) to take any action which might require the Corporation
to make a public announcement regarding the possibility of a merger,
consolidation, business combination or other transaction of any kind with the
Executive or any affiliate of the Executive.
     6. Mutual General Release and Covenant Not-to-Sue.
          (a) By Executive.

  (i)   Except as is otherwise explicitly provided herein, Executive, for
himself, his agents, attorneys, Representatives, affiliates, heirs and assigns
and all persons claiming by, through, for or under any of them or on any of
their behalf, hereby fully and forever releases and discharges the Corporation,
its subsidiaries and other affiliates,

3



--------------------------------------------------------------------------------



 



predecessors and successors, their respective shareholders, officers, directors,
employees, heirs and assigns (individually, a “Releasee” and collectively,
“Releasees”), from any and all Claims which Executive may have had, may now
have, or may hereafter claim or assert against the Releasees on account of any
matter whatsoever, arising out of or relating to (A) Executive’s employment or
termination of employment or other association with the Corporation, its
subsidiaries or other affiliates (as an employee, director, officer, shareholder
or otherwise) or (B) any other act, event, failure to act or thing which has
occurred or was created at any time on or before the Date of Termination. As
used herein, “Claims” shall mean all claims, counterclaims, cross-claims,
actions, causes of action, demands, obligations, debts, disputes, covenants,
contracts, agreements, rights, suits, rights of contribution and indemnity,
liens, expenses, assessments, penalties, charges, injuries, losses, costs
(including, without limitation, attorneys’ fees and costs of suit), damages
(including, without limitation, compensatory, consequential, bad faith or
punitive damages), and liabilities, direct or indirect, of any and every kind,
character, nature and manner whatsoever, in law or in equity, civil or criminal,
administrative or judicial, in contract or in tort (including, without
limitation, bad faith and negligence of any kind) or otherwise, whether now
known or unknown, claimed or unclaimed, asserted or unasserted, suspected or
unsuspected, discovered or undiscovered, accrued or unaccrued, anticipated or
unanticipated, fixed or contingent, liquidated or unliquidated, state or
federal, under common law, statute or regulation. Without limiting the
generality hereof, this release (and the defined term “Claims” as used in this
Agreement) covers Claims based upon torts (such as, for example, negligence,
fraud, defamation, wrongful discharge); express and implied contracts (except
this Agreement); federal, state or local statutes and ordinances; and every
other source of legal rights and obligations which may be validly waived or
released.

  (ii)   Executive covenants and represents that he has not filed and will not
in the future file or permit to be filed in his name, or on his behalf, any
lawsuit or other legal proceeding asserting Claims which are within the scope of
the release in Section 6(a)(i) against any of the Releasees. Further, Executive
represents and warrants that he has not suffered any on-the-job injury for which
he has not filed a claim.

  (iii)   Nothing contained in this Section 6(a) shall be deemed to waive any
remedy available to Executive at law or in equity in the event of a breach by
the Corporation (or any of its successors) of its or their obligations under
this Agreement.

4



--------------------------------------------------------------------------------



 



  (iv)   Excluded from the release and covenant not to sue set forth in
Sections 6(a)(i) and 6(a)(ii), respectively, are any Claims which cannot be
waived by law and any rights that may arise after the Date of Termination
(including matters arising pursuant to this Agreement, any benefit policy, plan
or program, and the provisions of the Employment Agreement which specifically
survive termination of the Employment Agreement) and any claims against any
Releasee for fraud, deceit, theft or misrepresentation.

  (v)   Executive acknowledges and agrees that it is his intention that the
release set forth in Section 6(a)(i) be effective as a full and final release of
each and every thing released herein.

          (b) By the Corporation.

  (i)   Except as is otherwise expressly provided herein, the Corporation, for
itself, its subsidiaries and other affiliates, agents, attorneys,
representatives, officers, directors, shareholders, predecessors, successors and
assigns and all persons claiming by, through, for or under any of them or on any
of their behalf, hereby fully and forever releases and discharges Executive, his
affiliates, heirs and assigns (individually, an “Executive Releasee” and
collectively, “Executive Releasees”), from any and all Claims which the
Corporation may have had, may now have, or may hereafter claim or assert against
the Executive Releasees, on account of any matter whatsoever, arising out of or
relating to (A) Executive’s employment or termination of employment, service as
an officer, director of or fiduciary acting on behalf of the Corporation, or any
other association with the Corporation, its subsidiaries or any of its other
affiliates (whether as an employee, officer, director, shareholder or
otherwise), or (B) any other act, event, failure to act or thing which has
occurred or was created at any time on or before the Date of Termination.    
(ii)   The Corporation covenants and represents that it has not filed and will
not in the future file or permit to be filed in its name, or on its behalf, any
lawsuit or other legal proceeding asserting Claims which are within the scope of
this release against any of the Executive Releasees.     (iii)   Excluded from
the release and covenant not to sue set forth in Sections 6(b)(i) and 6(b)(ii),
respectively, are any Claims which cannot be waived by law, any rights that may
arise after the Date of Termination (including matters arising pursuant to this
Agreement) and any Claims against any Executive Releasee for fraud, deceit,
theft or misrepresentation.

5



--------------------------------------------------------------------------------



 



  (iv)   The Corporation acknowledges and agrees that it is its intention that
the release set forth in Section 6(b)(i) be effective as a full and final
release of each and every thing released herein.

     7. Corporation’s Information; Nondisclosure; Related Matters. Executive
covenants and agrees to be bound by the provisions of Section 5 of the
Employment Agreement.
     8. Executive’s Noncompetition. Executive covenants and agrees to be bound
by the provisions of Section 6 of the Employment Agreement.
     9. Non-Admission of Liability. It is acknowledged and agreed that nothing
contained herein, including but not limited to the consideration paid hereunder,
constitutes or will be construed as an admission of liability or of any
wrongdoing or violation of law on the part of either Party hereto.
     10. Non-Disparagement.
          (a) Executive agrees that he will not, at any time, make any
disparaging statements about the Corporation or any Releasee to any current,
former or prospective employer, any applicant referral source, any current,
former or prospective employee of the Corporation, any current, former or
prospective customer or supplier of the Corporation, the media, or to any other
person or entity.
          (b) The Corporation agrees that none of the members of the Board or
the Executive Council of the Corporation as constituted on the date hereof, at
no time, will make any disparaging statements about Executive to any former or
prospective employer of Executive, the media, or to any other person or entity.
The Corporation will instruct its employees not to make any disparaging
statements about Executive.
          (c) As used in this Section 10, the term “disparaging statement” means
any communication, oral or written, which would cause or tend to cause the
recipient of the communication to question the integrity, competence, or good
character of the person or entity to whom the communication relates.
     11. Remedies for Breach. Each Party will be entitled to pursue any remedy
available at law or in equity for any breach of this Agreement by the other
Party. Each Party acknowledges that remedies at law may be inadequate to protect
against its breach of this Agreement and hereby in advance agrees, without
prejudice to any rights to judicial relief the other Party may otherwise have,
to the granting of equitable relief, including injunctive relief, in the other
Party’s favor without proof of actual damages.
     12. Representations/Warranties by Executive. Executive represents and
warrants to the Corporation that the following statements are true and correct:

  (a)   Executive is signing this Agreement voluntarily and is legally competent
to do so.

6



--------------------------------------------------------------------------------



 



  (b)   Executive has been advised to consult, and has in fact consulted, an
attorney of his own choice before signing this Agreement.     (c)   Executive
has read and fully understands each of the provisions of this Agreement, he has
been given sufficient and reasonable time to consider each of them and fully
understands his rights under all applicable laws and the ramifications and
consequences of his execution of this Agreement.     (d)   No promises,
agreements or representations have been made to Executive to induce him to sign
this Agreement, except those that are written in this Agreement.     (e)  
Executive has not, in whole or in part, sold, assigned, transferred, conveyed or
otherwise disposed of any of the Claims covered by the release set forth in
Section 6(a) (the “Executive’s Release”).     (f)   The consideration received
by Executive for the Executive’s Release constitutes lawful and adequate
consideration.     (g)   Executive has not engaged in any of the activities
listed in subsections (a)-(g) of Section 5 hereof.     (h)   Executive waives
any notice requirements under the Corporation’s by-laws with respect to any of
the Board’s meetings to consider the approval of the terms and conditions of
this Agreement.

     13. Representations/Warranties by the Corporation. The Corporation
represents and warrants to Executive that the following statements are true and
correct:

  (a)   This Agreement has been duly authorized and executed by the Corporation.
    (b)   The Corporation has not, in whole or in part, sold, assigned,
transferred, conveyed or otherwise disposed of any of the Claims covered by the
release set forth in Section 6(b) (the “Corporation’s Release”).     (c)   The
consideration received by the Corporation for the Corporation’s Release
constitutes lawful and adequate consideration.

     14. Waiver of Rights. If on one or more instances either Party fails to
insist that the other Party perform any of the terms of this Agreement, such
failure shall not be construed as a waiver by such Party of any past, present,
or future right granted under this Agreement; and the obligations of both
Parties under this Agreement shall continue in full force and effect.
     15. Severability/Applicability. If any provision, section or subsection of
this Agreement is adjudged by any court to be void or unenforceable in whole or
in part, this adjudication shall not affect the validity of the remainder of
this Agreement, including any other provision, section or subsection. Each
provision, section and subsection of this Agreement is separable from every
other provision, section and subsection, and constitutes a separate and distinct
covenant.

7



--------------------------------------------------------------------------------



 



     16. Successors & Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors, assigns,
executors, administrators and personal representatives.
     17. Notices. All notices, requests, demands, claims and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim or other communication hereunder shall be deemed duly given the
next business day (or when received if sooner) if it is sent by (a) confirmed
facsimile; (b) overnight delivery; or (c) registered or certified mail, return
receipt requested, postage prepaid, and addressed, to the respective address of
such Party specified below its or his signature below. Either Party may send any
notice, request, demand, claim or other communication hereunder to the intended
recipient at the address set forth below using any other means (including
personal delivery, expedited courier, messenger service, telecopy, telex,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication shall be deemed to have been duly given unless and until it
is actually received by the intended recipient. Either Party may change the
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other Party notice in the manner
provided in this Agreement. Each Party irrevocably consents to service of
process in connection with disputes arising out of this Agreement or otherwise
in the manner provided for notices in this Section 17. Nothing in this Agreement
will affect the right of any Party to service process in any other manner
permitted by law.
     18. Public Announcement of Termination/Resignation. The Parties agree that
the Corporation will file with the Securities and Exchange Commission (the
“SEC”) a report on Form 8-K and the Corporation will issue a press release each
of which will disclose Executive’s resignation as a Director and termination as
an executive officer of the Corporation. Executive acknowledges and agrees that
he has received and reviewed those provisions of the press release that will be
issued that relate to the termination of employment and resignation from the
Board, agrees fully with the statements made by the Corporation therein with
respect thereto, and has not provided and will not provide to the Corporation
any written correspondence concerning the circumstances surrounding his
termination or employment of resignation as a Director. Executive acknowledges
and agrees that his resignation as a Director did not involve any disagreement
with the Corporation on any matter relating to the Corporation’s operations,
policies or practices within the meaning contemplated by Form 8-K.
     19. Sub-certification of 2007 Annual Report. In connection with the
preparation of the Corporation’s 2007 Annual Report on Form 10-K for the fiscal
year (the “Annual Report”) and prior to the filing by the Corporation of such
Annual Report with the SEC, Executive shall provide to the Corporation promptly
following the Corporation’s request (and in no event more than seven
(7) business days after such request) a duly executed original of the
Certificate attached hereto as Exhibit A (the “Sub-certification Certificate”).
The Corporation shall provide to Executive a copy of the Annual Report and the
Corporation’s Proxy Statement on Schedule 14A at the time of requesting such
Certificate. If the Corporation requests that Executive provide the
Sub-certification Certificate and Executive provides the same to the Corporation
within the foregoing time frame, the Corporation shall indemnify, defend and
hold harmless

8



--------------------------------------------------------------------------------



 



Executive, to the fullest extent provided under applicable law, against any
losses, claims, damages, liabilities, action, suit, proceeding, cost or expense
(including reasonable attorney’s fees) (collectively, “Liabilities”) arising out
of or pertaining to any action against Executive for any material misstatement
or omission in the Annual Report; provided, however, notwithstanding the
foregoing provisions of this sentence, the Corporation shall have no obligation
to indemnify, defend or hold harmless Executive for Liabilities arising out of
or pertaining to any material misstatement or omission in the Annual Report
which is actually known to Executive (without duty of investigation) and not
disclosed by him to the Corporation at the time of his delivery to the
Corporation of the Sub-certification Certificate.
     20. Entire Agreement. This Agreement supersedes and replaces all prior and
contemporaneous written or oral agreements relating to Executive’s employment,
compensation and employment termination, including the Employment Agreement
(other than the post-termination provisions which survive the termination of the
Employment Agreement as provided therein), but not including any and all stock
option agreements between Executive and the Corporation and any employee benefit
plans or programs.
     21. Interpretation; Enforcement. This Agreement will be interpreted and
enforced according to the laws of the Commonwealth of Pennsylvania, without
regard to its conflicts of laws provision. The parties hereto further agree that
any action to enforce any right or obligation under this Agreement shall be
subject to the exclusive jurisdiction of the courts of the Commonwealth of
Pennsylvania. Each Party hereby consents to personal jurisdiction in any action
brought in any court, federal or state, within the Commonwealth of Pennsylvania
having subject matter jurisdiction in this matter. Each Party hereby irrevocably
waives any objection, including, without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdiction.
     22. Amendment. No provision of this Agreement may be modified, amended or
revoked, except in a writing signed by Executive and an authorized official of
the Corporation.
     23. Acknowledgment of Waiver of Claims Under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Corporation agree that this
waiver and release does not apply to any rights that or claims that might arise
under the ADEA after the date of this Agreement. Executive acknowledges that the
consideration given for this waiver and release agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that he has been advised by this writing that (a) he has at least
twenty-one (21) days within which to consider this Agreement, (b) he has seven
(7) days following the execution of this Agreement by the Parties to revoke the
Agreement and (c) this Agreement shall not be effective until the revocation
period has expired. Any revocation should be in writing and delivered to the
Corporation by the close of business on the seventh (7th) day from the date that
Executive signs this Agreement.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
WITNESS:

              /s/ Joseph G. O’Brien
      /s/ Mark B. Peterson
                  Mark B. Peterson


 
      Address:
   

 

 
         
 


        TOLLGRADE COMMUNICATIONS, INC.



 
      By:
Name:
Title:
  /s/ Sara M. Antol

 
Sara M. Antol

 
General Counsel & Secretary

 

 
      Address:   493 Nixon Road
Cheswick, PA 15024

10



--------------------------------------------------------------------------------



 



Exhibit A
CERTIFICATE
The undersigned hereby certifies as follows:

1.   I understand that this certificate will be relied upon by the Chief
Executive Officer and Chief Financial Officer of Tollgrade Communications, Inc.
(the “Corporation”) in making the certifications required of them in the
Corporation’s annual report for its 2007 fiscal year on Form 10-K (the “Annual
Report”).

2.   I have reviewed the Annual Report (as distributed on
                                        , 20                    ). I did not
participate in the preparation of the Annual Report.

3.   Based on my actual knowledge (without duty of investigation) gained during
my employment by the Corporation, except as set forth in the Schedule attached
hereto, nothing has come to my attention that causes me to believe that the
Annual Report contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading.

4.   Based on my actual knowledge (without duty of investigation) gained during
my employment by the Corporation, except as set forth in the Schedule attached
hereto, nothing has come to my attention that causes me to believe that the
financial statements and other financial information included in the Annual
Report, do not fairly present in all material respects the financial conditions,
results of operations and cash flows of the corporation as of, and for, the year
ended December 31, 20                    .

5.   Based on my actual knowledge (without duty of investigation) gained during
my employment by the Corporation, except as set forth in the Schedule attached
hereto, nothing has come to my attention that causes me to believe that there is
any material weakness or significant deficiency in the design or operation of
the Corporation’s disclosure controls and procedures or the Corporation’s
internal controls over financial reporting as they existed and were utilized as
of the last day of my employment by the Corporation, which could adversely
affect the Corporation’s ability to timely and accurately report the financial
and other information required to be disclosed by the Corporation in its
periodic reports required to be filed pursuant to the Securities Exchange Act of
1934, as amended.

     Date:                                         , 20                    
      

     
 
 
 
Mark B. Peterson

